Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a keyboard device comprising: 
a casing; 
an opening/closing member that opens and closes a part of the casing; and 
vibrating bodies that are attached to the opening/closing member and vibrate on a basis of a musical sound signal when a key is pressed, 
wherein the opening/closing member is formed into a hollow structure including a first plate and a second plate facing the first plate, and 
the opening/closing member is caused to vibrate to emit musical sound through vibration of the vibrating bodies fixed to an inner surface of the first plate.
Some related art includes Matsuba (U. S. Patent 11,146,872), Satoh (U. S. Patent Publication 2017/0094413) and Fujiwara et al. (U. S. Patent 9,245,509).  
Matsuba uses the open/closing member and some vibrating bodies with the body of the keyboard device to accentuate the sound of the instrument, but does not locate the vibrating bodies to emit musical sound through vibration of the vibrating bodies fixed to an inner surface of the first plate of the opening member. 
Satoh teaches a rear panel of the key board instrument that provides a soundboard speaker. Fujiwara et al. teaches a sound board body within the casing of keyboard instrument where vibrating members vibrate the sound board body like an acoustic piano, but electromagnetic vibrators like a speaker.  
The combination of references cover the applicants related technology, but do not cover the applicant’s unique embodiment of keyboard structure.  The applicant supportively illustrates the key feature of the claim in figures 1 and 4.  In figure 4, item 5b is the vibrating element. The applicant’s invention turns the portion of the opening/closing member of the keyboard instrument into a speaker. 
Claim 1 is considered to be non-obvious with respect to the closest related prior art. 
Claims 2-15 are allowable for dependence on the allowable independent claim 1 and for the citation of further distinguishing subject matter.
Claim 16 is allowable for a musical sound emission method for a keyboard device, wherein the keyboard device comprises: a casing, an opening/closing member that opens and closes a part of the casing, and vibrating bodies that are attached to the opening/closing member and vibrate on a basis of a musical sound signal when a key is pressed, the method comprising: forming the opening/closing member into a hollow structure comprising a first plate and a second plate facing the first plate; and causing the opening/closing member to vibrate to emit musical sound through vibration of the vibrating bodies fixed to an inner surface of the first plate.
Claim 16 is essentially the method of providing for sound emission in a keyboard device enabled in claim 1.  The references and rationale applied to claim 1 also apply to claim 16.  Claim 16 is considered non-obvious with respect to the closest related prior art. 
Claims 17-20 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        June 16, 2022